Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 1 of 14




   EXHIBIT DX001
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 2 of 14



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 JUDY JIEN, et al.,                                          Case No. 1:19-cv-2521-SAG

                        Plaintiffs,
                                                       DEFENDANT JENNIE-O TURKEY
 v.                                                     STORE, INC.’S ANSWERS AND
                                                     OBJECTIONS TO PLAINTIFFS’ FIRST
 PERDUE FARMS, INC., et al.,                         SET OF INTERROGATORIES TO ALL
                                                         DEFENDANT PROCESSORS
                        Defendants.



                                 PRELIMINARY STATEMENT

       Defendant Jennie-O Turkey Store, Inc. (“JOTS”), by and through its undersigned counsel,

hereby serves these Answers and Objections (“Answers”) to Plaintiffs’ First Set of Interrogatories

to All Defendant Processors (“Interrogatories”).

       JOTS’s Scope Limitations below are incorporated by reference in each of JOTS’s Answers

as if set forth separately therein, and each Answer is made without waiving any of these Scope

Limitations. The assertion of additional specific objections to a particular Interrogatory or the

repetition of an objection shall not be construed as waiving any applicable objection with respect

to that or any other Interrogatories. JOTS reserves the right to assert additional scope limitations

and objections or to supplement the Scope Limitations and objections set forth herein.

                       SCOPE LIMITATIONS ON JOTS’S ANSWERS

       1.      JOTS objects to these Interrogatories to the extent they seek to impose obligations

beyond what is required by the Federal Rules of Civil Procedure, the Local Rules of this Court,

and any Orders which may be entered in this case.

       2.      JOTS objects to these Interrogatories to the extent they seek discovery that is not

proportional to the needs of the case, considering the importance of the issues at stake in the action,
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 3 of 14



the amount in controversy, the Parties’ relative access to relevant information, the Parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

       3.       JOTS objects to these Interrogatories to the extent they seek discovery that is not

directly related to the claims or defenses at issue in this litigation. Any Interrogatory that

encompasses time periods, activities, or locations beyond those at issue as to JOTS in this case is

overly broad.

       4.       JOTS objects to the Plaintiffs’ identification of the “Relevant Time Period” of

“January 1, 2007 through the present” as overly broad, unduly burdensome, and disproportionate

to the needs of the case. The Class Period alleged in the Complaint is “from January 1, 2009 until

the present.” See Dkt. No. 386, 2d Am. Compl. ¶ 294. As to the start date, JOTS is only alleged to

have participated in “off the books” meetings “for the first time in or around 2015,” and JOTS is

not specifically alleged to have participated in any alleged conspiracy prior to that date. See id.

¶ 194. Interrogatories seeking information from JOTS for the eight years prior to its supposed

joining of the alleged conspiracy are therefore overly broad, unduly burdensome, and

disproportionate to the needs of the case. As to the end date, JOTS objects to an indefinite and

interminable time period as overly broad, unduly burdensome, and disproportionate to the needs

of the case. In fact, JOTS attended only one Poultry Industry Meeting in 2015, and had terminated

its subscription to Agri Stats turkey reports by February 2018; thus, by February 2018, JOTS had

ceased all activity alleged to have been related to the purported conspiracy. For purposes of

responding to Plaintiffs’ Interrogatories, unless otherwise noted, JOTS will construe the “Relevant

Time Period” to be from January 1, 2015 to August 30, 2019—that is, from the earliest date on




                                                 2
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 4 of 14



which JOTS is alleged to have participated in the alleged conspiracy to the date on which Plaintiffs

filed their Class Action Complaint.

       5.      JOTS objects to these Interrogatories to the extent they attempt or purport to seek

information unrelated to wages, salaries, and benefits paid to U.S. poultry processing plant

workers. Any Interrogatory that encompasses activities, locations, and/or entities that do not

process poultry or that relates to subject matter other than wages, salaries, and benefits for such

activity is overly broad, unduly burdensome, and disproportionate to the needs of this case. Unless

otherwise stated, JOTS’ search for responsive information is limited to that located within and

relating to the United States.

       6.      JOTS objects to these Interrogatories to the extent they attempt or purport to seek

documents and/or information protected by the attorney-client privilege, the work-product

doctrine, or any other applicable privilege held by JOTS. The inadvertent production of any

document shall not constitute a waiver of JOTS’s rights or privileges. JOTS reserves the right to

seek the destruction or return of any inadvertently produced documents in accordance with the

April 26, 2021 Stipulated Protective and Clawback Order (“Protective Order”) entered in this case

and the Federal Rules of Evidence. If production of a document is deemed to be a waiver of a right

or privilege, that waiver shall be a limited waiver pertaining to that document only.

       7.      JOTS objects to these Interrogatories to the extent they seek confidential business

information, proprietary information, commercially sensitive information, competitively

significant information, protected health information, personal information related to JOTS’s

employees, and/or trade secrets of JOTS, its predecessors, and/or third parties. JOTS intends to

provide its Answers subject to the Protective Order entered in this matter, where appropriate, but

reserves the right to seek further protections if needed.




                                                  3
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 5 of 14



       8.      JOTS objects to the Interrogatories to the extent they seek information not in

JOTS’s possession, custody or control, or information more easily obtained from sources other

than JOTS. JOTS further objects to the Interrogatories to the extent they seek information already

in Plaintiffs’ possession. JOTS also objects to the Interrogatories on the grounds and to the extent

they seek information available through other means of discovery that are more convenient, more

efficient and/or more practical, including document requests or depositions.

       9.      JOTS objects to the Interrogatories to the extent they are improperly compound and

contain multiple subparts. JOTS may answer compound Interrogatories, but reserves all rights to

cease responding to Interrogatories and/or subparts of Interrogatories in excess of the limits set

forth in Federal Rule of Civil Procedure 33, agreed upon by the Parties, or ordered by the Court.

       10.     Finally, JOTS’s investigation into this matter is ongoing. Accordingly, JOTS

reserves the right to alter, amend, or supplement these Answers and Objections as litigation

progresses.

                              OBJECTIONS TO DEFINITIONS

       1.      JOTS objects to Plaintiffs’ definition of the term “Co-Conspirator” as vague,

ambiguous, overly broad, unduly burdensome, and disproportionate to the needs of this case;

because it seeks information not within JOTS’s possession, custody, or control; and would require

JOTS to guess at whether any entities not identified as “Agents or Co-Conspirators” by the Second

Amended Consolidated Complaint (“Complaint”) fits within the scope of this definition. JOTS

will interpret the term “Co-Conspirator” to include only those entities listed in paragraphs 63 to

125 of the Complaint.

       2.      JOTS objects to Plaintiffs’ definition of the term “Compensation” to the extent such

definition departs from its plain and ordinary meaning as vague, ambiguous, unduly burdensome,

and beyond the scope of Plaintiffs’ claims in the Complaint. JOTS further objects to the definitions


                                                 4
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 6 of 14



to the extent they incorporate other defined terms to which JOTS objects. JOTS will interpret

“Compensation” to mean wages, salaries, benefits, bonuses, and pay.

       3.      JOTS objects to Plaintiffs’ definition of the term “Defendant” as overly broad

because it includes “predecessors, subsidiaries, affiliates, successors, parents, departments,

divisions, joint ventures, and any organization or entity managed or controlled by a named

defendant.” JOTS further objects to the definition as vague and ambiguous because the terms

“managed” and “controlled” are not defined. JOTS will interpret “Defendant” to mean only the

Defendants named in the Complaint.

       4.      JOTS objects to the Plaintiffs’ definition of the term “Meeting” as vague,

ambiguous, overly broad, unduly burdensome, and disproportionate to the needs of the case

because it assumes JOTS’s knowledge of whether any meeting was attended by “two or more

persons for any purpose.” JOTS responds based only upon its knowledge. JOTS further objects to

Plaintiffs’ definition of the term “Meeting” to the extent it seeks discovery of meetings with

representatives of entities other than the other Defendants.

       5.      JOTS objects to Plaintiffs’ definition of the term “Poultry” as overly broad and

unduly burdensome and not proportionate to the needs of the case to the extent it seeks information

unrelated to any parties’ claims or defenses, including information regarding “birds slaughtered

for consumption by humans” other than chicken or turkey. Notwithstanding the above, JOTS will

interpret “Poultry” to mean chicken and turkey slaughtered for consumption by humans in the

United States, as set forth in the Complaint.

       6.      JOTS objects to Plaintiffs' definition of the term “Poultry Processor” as vague,

ambiguous, overly broad, unduly burdensome, and disproportionate to the needs of this case; seeks

information not within JOTS’s possession, custody, or control; and would require JOTS to guess




                                                 5
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 7 of 14



at whether any non-Defendant entity fits within the scope of this definition. JOTS will interpret

“Poultry Processor” to mean only the named Defendants in this action—other than Defendants

Agri Stats, Inc. and Webber, Meng, Saul and Company, Inc. d/b/a WMS & Company, Inc.

        7.      JOTS objects to Plaintiffs’ definition of the term “Poultry Processor Employee”

because, by incorporating the definitions of “Defendant Processor,” “Co-Conspirator,” and

“Poultry Processor,” the definition includes individuals and entities who are not employed by

JOTS, and therefore seeks information beyond JOTS’s possession, custody, or control. Consistent

with Plaintiffs’ proposed Class, see 2d Am. Compl. ¶¶ 294-95, JOTS will interpret “Employee” to

mean only those nonmanagerial individuals employed by and paid a wage or salary by JOTS to

work at its turkey-processing plants during the Relevant Time Period, and who are not responsible

for plant management or human resources.

        8.      JOTS objects to Plaintiffs’ definition of the term “Poultry Processing Plant” as

vague, ambiguous, overly broad, unduly burdensome, and disproportionate to the needs of this

case; and seeks information not within JOTS’s possession, custody, or control; and would require

JOTS to guess at whether any non-Defendant entity fits within the scope of this definition. JOTS

further objects to the Plaintiffs’ definition of the term “Poultry Processing Plant” because the

definition is not limited to facilities within the United States.

        9.      JOTS objects to Plaintiffs’ definition of the term “Representative” as vague,

ambiguous, overly broad, unduly burdensome, and disproportionate to the needs of the case. JOTS

also objects to the definition of this term on the grounds that it purports to include individuals and

entities that are irrelevant and outside the scope of this case, and that it purports to impose a burden

on JOTS to obtain information from third parties outside of its control.




                                                   6
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 8 of 14



       10.     JOTS objects to Plaintiffs’ definition of the terms “You,” “Your,” and “Your

company” as vague, ambiguous, overly broad, unduly burdensome, and disproportionate to the

needs of the case. Plaintiffs have not named any of JOTS’s predecessors, subsidiaries, affiliates,

successors, parents, departments, joint ventures, or any other organization or entity that JOTS

manages or controls, including those merged with or acquired, or any present or former directors,

officers, employees, agents, attorneys, representatives, or any persons acting or purporting to act

on its behalf, as Defendants in this litigation. JOTS further objects to this definition on the grounds

that it purports to include individuals and entities beyond the named Defendants that are irrelevant

and outside the scope of the case, and that it purports to impose a burden on JOTS to obtain

information from third parties outside of its control. JOTS interprets these terms to mean only

named Defendants as of the date of these Objections and Responses. JOTS will interpret “You,”

“Your,” and “Your company” to refer to the operations of JOTS and its turkey-processing plants.

                              OBJECTIONS TO INSTRUCTIONS

       1       JOTS objects to Instruction No. 2 to the extent it seeks to impose obligations

beyond or in excess of what is required by the Federal Rules of Civil Procedure, the Local Rules

of this Court, and any orders which may be entered in this case. JOTS will supplement its discovery

as needed consistent with the Federal Rules of Civil Procedure, the Local Rules, or as ordered by

the Court.

       2       JOTS objects to Instruction No. 3 to the extent that it seeks to impose obligations

beyond what is required by the Federal Rules of Civil Procedure, the Local Rules of this Court and

any Orders which may be entered in this case—including the May 4, 2021 Order Regarding

Electronically Stored Information and Paper Documents (“ESI Protocol”). See Dkt. No. 457. To




                                                  7
      Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 9 of 14



the extent JOTS produces documents under Rule 33(d), it will do so in accordance with the Federal

Rules of Civil Procedure, the Local Rules, and any orders which may be entered in this case.

                ANSWERS AND OBJECTIONS TO INTERROGATORIES

INTERROGATORY NO. 1: Identify the names of all current or former Representatives of You
who participated in analyzing, recommending, setting, modifying, and/or approving
Compensation; their positions and titles while serving as Representatives of You; the dates in
which they held those positions and titles; and a general description of their duties throughout the
time they held those positions and titles.

ANSWER TO INTERROGATORY NO. 1: In addition to the Scope Limitations, Objections to

Definitions, and Objections to Instructions, JOTS objects to Interrogatory No. 1 on the grounds

that it is vague and ambiguous in its use of the undefined term “participated,” and is overly broad,

unduly burdensome, and not proportional to the needs of the case to the extent it purports to seek

information regarding employees who do not have primary responsibility and/or decision-making

authority for analyzing, recommending, setting, modifying, and/or approving compensation of

employees at JOTS’s turkey-processing plants, and requires the additional disclosure of

information already produced to Plaintiffs in this matter.

       Notwithstanding and subject to the foregoing objections, JOTS states that the following

persons had primary responsibility and decision-making authority regarding the compensation of

employees at JOTS’s turkey-processing plants between January 1, 2015 and August 30, 2019:

 Name                 Role                     Dates Held      Duties
 Steve Lykken         President                12/4/17–        Setting, modifying, and approving
                                               8/30/19         compensation of employees at
                                                               JOTS’s turkey-processing plants
 Glenn Leitch         Former President         1/1/15–         Setting, modifying, and approving
                                               12/4/17         compensation of employees at
                                                               JOTS’s turkey-processing plants
 Paul Kuehneman       Vice President & CFO 5/30/16–            Approving     compensation     of
                                           8/30/19             employees at JOTS’s turkey-
                                                               processing plants
 Gary Jamison         Former Vice President 1/1/15–            Approving     compensation     of
                      & CFO                 2/15/17            employees at JOTS’s turkey-
                                                               processing plants


                                                 8
     Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 10 of 14



 Patricia Solheid     Former Vice               1/1/15–         Analyzing,        recommending,
                      President, HR             5/31/19         setting, modifying, and approving
                                                                compensation for employees at
                                                                JOTS’s turkey-processing plants


INTERROGATORY NO. 2: Identify the names of all current or former Representatives of You
who have interacted with WMS, including any of Your current or former Representatives who
contracted with WMS, made a payment to WMS, provided Compensation data to WMS, received
Compensation data from WMS, and/or attended any Meeting that was attended or arranged by
WMS. For each such Representative of You, identify whether that individual has contracted with
WMS, made a payment to WMS, provided Compensation data to WMS, received Compensation
data from WMS, and/or attended a Meeting that was attended or arranged by WMS, as well as the
date range for when each such action or actions occurred.

ANSWER TO INTERROGATORY NO. 2: In addition to the Scope Limitations, Objections to

Definitions, and Objections to Instructions, JOTS objects to Interrogatory No. 2 on the grounds

that it is vague, ambiguous, overly broad, and unduly burdensome in its use of the undefined term

“interacted” and the phrase “any Meeting that was attended or arranged by WMS” because JOTS

does not have knowledge of whether a meeting “was attended or arranged by WMS,” apart from

the 2015 Poultry Industry Meeting on May 4 and 5, 2015 at the Hilton Sandestin. JOTS further

objects to this Interrogatory as overly broad, unduly burdensome, and not proportional to the needs

of this case insofar as it is not limited to the provision or receipt of data related to compensation

of employees at poultry-processing plants or attendance at a meeting arranged by WMS.

       Notwithstanding and subject to the forgoing objections, JOTS states that Carol Westaby—

a former HR Compensation Analyst—attended the 2015 Poultry Industry Meeting on May 4 and

5, 2015 at the Hilton Sandestin during which the 2015 Annual Poultry Industry Compensation and

Benefits Survey was discussed. JOTS further states that, in connection with her attendance at the

2015 Poultry Industry Meeting, Westaby collected and provided certain historical information

regarding the compensation of employees at JOTS’s turkey-processing plants to WMS in or around




                                                 9
     Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 11 of 14



February 2015, and received information from WMS and compiled by WMS for the 2015 Annual

Poultry Industry Compensation and Benefits Survey at the May 4 and 5, 2015 meeting.

INTERROGATORY NO. 3: Identify each Meeting attended or arranged by WMS or any of its
Representatives and also attended by You or one or more of Your Representatives during which
Compensation paid by one or more Poultry Processors was discussed, including each Meeting
attended by You or one or more of Your Representatives at which WMS or any of its
Representatives distributed and/or discussed the results of a Compensation survey that was
completed by one or more Poultry Processors. For each such Meeting, identify the date of the
Meeting, the location of the Meeting, the entity or entities that arranged the Meeting, the entity or
entities that financed the Meeting, the Poultry Processors that attended the Meeting, and the names
and then-employers of all individuals who attended the Meeting.

ANSWER TO INTERROGATORY NO. 3: In addition to the Scope Limitations, Objections to

Definitions, and Objections to Instructions, JOTS objects to Interrogatory No. 3 on the grounds

that it is vague, ambiguous, overly broad, and unduly burdensome in its use of the undefined term

“discussed” and the phrase “any Meeting that was attended or arranged by WMS” because JOTS

does not have knowledge of whether a meeting “was attended . . . by WMS.” JOTS further objects

to this Interrogatory to the extent it seeks information not within JOTS’s possession, custody, or

control and available from sources other than JOTS.

       Notwithstanding and subject to the foregoing objections, JOTS incorporates its Answer to

Interrogatory No. 2, and states that, pursuant to Federal Rule of Civil Procedure 33(d), it will

produce, in conjunction with its Answers, documents in the Company’s possession, custody, and

control related to the 2015 Annual Poultry Industry Compensation and Benefits Survey and the

2015 Poultry Industry Meeting which contain information responsive to this Interrogatory.




                                                 10
Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 12 of 14
Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 13 of 14



                                emily.chow@faegredrinker.com
                                isaac.hall@faegredrinker.com

                                Christopher A. Kreuder (pro hac vice)
                                FAEGRE DRINKER BIDDLE & REATH LLP
                                801 Grand Avenue, 33rd Floor
                                Des Moines, IA 50309
                                Phone: (515) 248-4733
                                Fax: (515) 248-9010
                                christopher.kreuder@faegredrinker.com

                                Counsel for Jennie-O Turkey Store, Inc.




                                12
     Case 1:19-cv-02521-SAG Document 498-17 Filed 08/20/21 Page 14 of 14




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that, on July 7, 2021, a copy of the foregoing

was served by agreement via email to all counsel of record.


                                                /s/ Emily E. Chow




                                                13
